DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/20 has been entered.
 	This is in response to the amendment filed in connection with the foregoing RCE. The applicant has not yet overcome the 35 USC 103 rejection as set forth in the previous office action. Refer to the aforementioned amendment for substance of applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now non-finally rejected over the same art as composed infra on the written record: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al 2012/0041233 in view of either: (a) the publication Martin Beran et al “A New Method of the Preparation of Imido-bis(sulfuric acid) Dihalogenide, (F, Cl) and the Potasium Salt of Imido-bis(sulfuric acid) difluoride” (herein called Beran-1); and/or (b) the publication Martin Beran et al “A New Route to the Synthesis of N-(fluorosulforyl)sulfonamide salts: Crystal structure of Ph4P+[CF3SO2NSO2F]-” (heretofore Beran-2).


As to claims 1 and 8:
Sato et al disclose that it is known in the art to make a composition containing fluorosulfonyl imide salt including di(fluorosulfonyl) imide [i.e., LiN(SO2F)2] in which various impurities are reduced to extremely low levels (Abstract; 0001;0013; 0014-0015;0022; Claim 8). Sato et al disclose the content of fluorine-atoms (i.e., fluorine-based materials) may be more preferably 1 ppm (0028), and less than 1000 pm (i.e., fluorinating agent) (0029); and the content of chlorine (Cl) (i.e., Cl-based materials) is more preferably less 100 ppm or less, further preferably 50 ppm or less, most preferably 20 ppm or less, also the lower limit is more preferably 1 ppm or more (0030). Experimental Examples 1-12 and TABLE 2 show the content of fluorine-based materials and Cl-based material within the claimed ppm range. 
Examiner’s note: with respect to the limitation “the composition is prepared from a mixture of gaseous hydrofluoric acid in the presence of a donor organic solvent, wherein the mixture is at a temperature ranging from 20°C to the boiling point of the donor organic solvent”, the same is being construed as product-by-process limitation/claim, and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974);See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 
As to claims 2-4, 6-7 and 13-14:
Sato et al disclose the content of fluorine-atoms (i.e., fluorine-based materials) may be more preferably 1 ppm (0028), and less than 1000 pm (i.e., fluorinating agent) (0029); and the content of chlorine (Cl) (i.e., Cl-based materials) is more preferably less 100 ppm or less, further preferably 50 ppm or less, most preferably 20 ppm or less, also the lower limit is more preferably 1 ppm or more (0030). Experimental Examples 1-12 and TABLE 2 show the content of fluorine-based materials and Cl-based material within the claimed ppm range. 
Examiner’s note: with respect to the specific content of nitrates and sulfates, applicant is kindly reminded what MPEP 2112.01 [R-3] Composition, Product, and  Apparatus Claims: establishes: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific content of nitrates and sulfates), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.” As per MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof: "V. ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TENDING TO SHOW INHERENCY, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE ....[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, or prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433- 34 (CCPA 1977)).

As to claims 1, 14 and 17:
(a) Beran-1: disclose that it is known in the art to make a composition containing R2-(SO2-NM-(SO2)-F difluoride imido substances in which impurities are reduced to extremely low levels (Abstract; page 55-59). In addition, the teachings of Beran-1 do not show degradation products such as FSO3Li and FSO2NH2 (Abstract; page 55-59). Beran-1 suggests a preparation process using a formulation including acid/organic solvent substances (Abstract; page 55-59). Examiner’s note: with respect to the specific content of fluorides and chlorides, applicant is kindly reminded what MPEP 2112.01 [R-3] Composition, Product, and  Apparatus Claims: establishes: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed the specific content of nitrates and sulfates), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”.
(b) similarly, Beran-2: discloses that it is known in the art to make a composition containing R2-(SO2-NM-(SO2)-F (fluorosulforyl)sulfonamide salts in which impurities are reduced to extremely low levels (Abstract; pages 991-994). In addition, the teachings of Beran-1 do not show degradation products such as FSO3Li and FSO2NH2 (Abstract; page 991-994). Beran-1 suggests a preparation process using a formulation including acid/organic solvent substances (Abstract; page 991-994). Examiner’s note: with respect to the specific content of fluorides and chlorides, applicant is kindly reminded what MPEP 2112.01 [R-3] Composition, Product, and  Apparatus Claims: establishes: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific content of nitrates and sulfates), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.” 
By compounding the above teachings, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to incorporate or employ the specific technique of Beran-1 and/or Beran-1 which uses acid/organic solvent to prepare the composition lacking the specific degradation products as Beran-1 and/or Beran-2 teach that is commonplace to make salt compositions not containing significant amounts of FSO3Li and FSO2NH2 as part of the main/principal salt composition. Further, Beran-1 and/or Beran-2 suggest that it is known in the art to make a composition containing imide salt including in which various impurities are either eliminated and/or reduced to extremely low levels. Thus, this provides a reasonable basis to recognize or indicate that Beran-1’s composition and/or Beran-2’s composition would not have at all or would have a neglectable amount of nitrates and sulfates, and the specific degradation products. With further respect to the presence/absence of certain In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113. See also Ex parte Stern, 13 USPQ2d 1379 (Bd. Pat. App. & Inter. 1987) (Claims to interleukin-2 (a protein with a molecular weight of over 12,000) purified to homogeneity were held unpatentable over references which recognized the desirability of purifying interleukin-2 to homogeneity in a view of a reference which taught a method of purifying proteins having molecular weights in excess of 12,000 to homogeneity wherein the prior art method was similar to the method disclosed by appellant for purifying interleukin-2). Moreover, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Allowable Subject Matter
The indicated allowability of now cancelled claims 15-16 (which limitations have been incorporated into independent claim 1) is withdrawn in view of the prior art rejections based upon Sato et al in combination with each one of Beran-1 and/or Beran-2. See prior art rejections supra. In this respect, it bears noting that applicant did not adhere to and/or follow the office recommendation to combine the specific subject matter of certain claims - as a whole or in their entirety - as set forth in the 05/01/20 office action because applicant made the decision to delete and/or remove certain limitations from independent claim 1, thereby altering and/or changing the scope thereof. 

Response to Arguments
Applicant's arguments filed 07/30/20 have been fully considered but they are not persuasive. 
The only line of reasoning of applicant against the prior art rejection is premised on the assertion that “though the recitation ‘wherein degradation products FSO3Li and FSO2NH2 are absent’ has been removed from claim 1…Applicant asserts that currently amended claim 1 is still unobvious and patentable over the cited art. Applicant notes that the recently withdrawn art Schmidt (WO 2012/160280)…”. In response, applicant is kindly reminded herein that the prior art rejection is based upon the combinations of Sato et al and Beran-1 or Beran-2. That is, applicant’s argument(s) did not address the technical aspects and/or teachings of Sato et al and Beran-1 and/or Beran-2, and thus, the rejections formulated under Section 103. Therefore, applicant’s argument(s) concerning Schmidt is/are totally irrelevant, inapposite, and fundamentally meritless. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With respect to independent claim 1, it is noted that the limitation “the composition is prepared from a mixture of gaseous hydrofluoric acid in the presence of a donor organic solvent, wherein the mixture is at a temperature ranging from 20°C to the boiling point of the donor organic solvent” has been construed as product-by-process limitation/claim, and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974);See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727